Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted April 28, 2022, wherein claims 1 and 15-17 are amended and new claims 18 and 19 are introduced.  This application is a national stage application of PCT/EP2018/068743, filed July 11, 2018, which claims benefit of foreign application EP17290094.6, filed July 12, 2017.
Claims 1-5 and 11-19 are pending in this application.  Claims 11-14 are withdrawn from consideration.
Claims 1-5 and 15-19 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s arguments submitted April 28, 2022 with respect to the rejection of claims 3 and 4 under 35 USC 103 for being obvious over Trotta et al. in view of Benita et al., have been fully considered and found to be persuasive to remove the rejection as one of ordinary skill in the art would not have specifically applied glucans crosslinked with dianhydrides to the nanocapsules described by Benita.  Therefore the rejection is withdrawn as it applies to these claims.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al. (PCT publication WO2016/004974, reference of record in previous action) in view of Benita et al. (PCT international publication WO2015/111062, reference of record in previous action)
Independent claim 1 is directed to a composition intended for oral administration, which is interpreted as a composition suitable for oral administration, comprising a crosslinked maltodextrin and insulin.  The limitation “intended for oral administration” is interpreted to require that the composition, when administered orally, allows the insulin to reach circulation and exert a biological effect in the subject.  Dependent claims 2-5 define specific features of the crosslinked maltodextrin.  Dependent claims 15 and 16 describe the composition as a long-lasting release composition.
Trotta et al. discloses a complex between an organic compound and a crosslinked polymer obtainable by reacting a maltodextrin deriving from a starch comprising 25-50% amylose with a crosslinking agent which can include a dianhydride. (p. 3 lines 20-31) In a preferred embodiment the crosslinking agent is pyromellitic anhydride. (p. 4 lines 8-13) This crosslinked polymer is therefore the same as that recited in instant claims 1-4.  In a further preferred embodiment the crosslinker is used in an amount of 0.57 moles of crosslinker per mole of anhydroglucose unit, thereby meeting the additional limitation of instant claim 5. (p. 8 lines 6-11) This polymer is suitable for use in various fields including the pharmaceutical industry. (p. 8 lines 27-31) In a specific embodiment (p. 20 lines 16-28) it is used to encapsulate the pharmaceutical agents ketoprofen and dexamethasone.  Trotta et al. does not specifically disclose a composition wherein the encapsulated organic compound is insulin.
Benita et al. discloses encapsulation of protein drugs in polymeric nanoparticles to allow for oral bioavailability and sustained release. (p. 2 second and third paragraphs, p. 3 first paragraph) The polymer used in the nanoparticle is preferably a cross-linked glucan. (p. 3 second paragraph) The glucan is preferably an alpha-glucan and can include a starch. (p. 5 lines 5-9) The encapsulated protein can include insulin. (p. 6 last paragraph, p. 15 last paragraph) The system can further be designed to allow for the controlled release of the active agent. (p. 9 second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cross-linked maltodextrin described by Trotta et al. as the crosslinked alpha glucan encapsulating agent in the nanoparticles described by Benita et al.  One of ordinary skill in the art would have found this to be obvious because Benita et al. generally suggests that cross-linked alpha-glucans can be used for this purpose, and because Trotta et al. discloses that this specific crosslinked maltodextrin is useful for encapsulating organic compounds.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted April 28, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues firstly that Benita specifically describes using metaphosphate to cross-link the glucan, rather than the organic crosslinking agents such as anhydrides and epoxides used by Trotta et al.  Secondly, Applicant argues that when encapsulating insulin, Benita uses PLGA as the second encapsulation agent for the insulin/BSA nanoparticles, rather than using a crosslinked starch.
With respect to the first argument, this argument is persuasive for claims 3 and 4, which specifically require that the crosslinking agent be a dianhydride.  However, for the remaining claims the identity of the crosslinking agent is not defined.  The crosslinking agent could in fact be metaphosphate, for example.  The actual difference between these claims and the encapsulating glucans described by Benita is that the present claims specifically define the glucan as a maltodextrin, while Benita merely describes “starch” as one of the glucans usable as an encapsulating agent.  Maltodextrin is a derivative of starch being hydrolyzed to a lower molecular weight.  Since the disclosure of Benita generally describes a wide range of glucans including starch as being usable in the invention, the fact that Trotta describes cross-linked maltodextrins as useful for encapsulating organic compounds would have led one of ordinary skill in the art to include maltodextrins among the glucans that can be used in the compositions described therein.
With respect to the second argument, the disclosure of a specific example wherein insulin is encalpsulated using the non-glucan encapsulating agent PLGA does not teach away from encapsulating insulin in other embodiments of the encapsulating agent described by Benita, such as a glucan.  The primary embodiment described in the reference is a composition of a water-soluble protein, a glucan, and a hydrophilic active ingredient. (p. 3 second paragraph of the summary of the invention) The hydrophobic polymer is described as a different alternate embodiment of the invention. (p. 6 fourth paragraph) Nothing about the disclosure of Benita specifically ties insulin to just this embodiment or discourages its use with a glucan.  Therefore one of ordinary skill in the art would have seen either embodiment as usable for encapsulating insulin, regardless of which of the two formulations is specifically exemplified as a composition with insulin.

Claims 1-5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al. (PCT publication WO2016/004974, reference of record in previous action) in view of Barzilay et al. (US pre-grant publication 2015/0118280, of record in previous action)
Independent claim 1 is directed to a composition intended for oral administration, which is interpreted as a composition suitable for oral administration, comprising a crosslinked maltodextrin and insulin.  The limitation “intended for oral administration” is interpreted to require that the composition, when administered orally, allows the insulin to reach circulation and exert a biological effect in the subject.  Dependent claims 2-5 define specific features of the crosslinked maltodextrin.  Dependent claims 15 and 16 describe the composition as a long-lasting release composition.  Dependent claim 17 specifically describes the composition as a food or nutraceutical.
Trotta et al. discloses a complex between an organic compound and a crosslinked polymer obtainable by reacting a maltodextrin deriving from a starch comprising 25-50% amylose with a crosslinking agent which can include a dianhydride. (p. 3 lines 20-31) In a preferred embodiment the crosslinking agent is pyromellitic anhydride. (p. 4 lines 8-13) This crosslinked polymer is therefore the same as that recited in instant claims 1-4.  In a further preferred embodiment the crosslinker is used in an amount of 0.57 moles of crosslinker per mole of anhydroglucose unit, thereby meeting the additional limitation of instant claim 5. (p. 8 lines 6-11) This polymer is suitable for use in various fields including the pharmaceutical industry. (p. 8 lines 27-31) In a specific embodiment (p. 20 lines 16-28) it is used to encapsulate the pharmaceutical agents ketoprofen and dexamethasone.  Trotta et al. does not specifically disclose a composition wherein the encapsulated organic compound is insulin.
Barzilay et al. discloses that the presence of insulin in mammalian milk is beneficial for an infant’s health, but that insulin and similar compounds are extremely sensitive to manufacturing and environmental storage conditions. (p. 1 paragraph 8) Barzilay et al. further discloses a method of encapsulating and embedding a bioactive ingredient in a mammalian newborn formulation. (p. 1 paragraphs 9-10) In one embodiment the encapsulating material is a maltodextrin. (p. 4 paragraph 60) The bioactive ingredient is preferably insulin. (p. 4 paragraph 64) The encapsulated biological ingredient preferably maintains its biological activity during the digestion of the food. (p. 4 paragraph 77) A specific embodiment is described wherein maltodextrin is used to encapsulate insulin, and incorporated in a post-weaning feed for lambs. (p. 7 paragraphs 139-140)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cross-linked maltodextrin described by Trotta et al. as the crosslinked alpha glucan encapsulating agent in the food compositions described by Barzilay et al.  One of ordinary skill in the art would have found this to be obvious because Barzilay et al. generally suggests that maltodextrins can be used for this purpose, and because Trotta et al. discloses that this specific crosslinked maltodextrin is useful for encapsulating organic compounds.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted April 28, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues firstly that Barzilay does not provide any reason to use a cross-linked maltodextrin in place of a non-crosslinked maltodextrin as the encapsulating agent, and secondly that Barzilay does not disclose that the resulting compositions provide long-lasing release of the insulin as required by the claims.  With respect to the first argument, while Barzilay does not specifically describe using cross-linked maltodextrin as the encapsulating agent, the reference describes the function of the maltodextrin as being to protect and stabilize the insulin, for example against high temperatures encountered during processing.  Based on the disclosure of Trotta, the cross-linked maltodextrins disclosed therein are extremely stable to high temperatures. (p. 3 lines 21-24) One of ordinary skill in the art would have regarded this property as recommending its use as the encapsulating agent in a method based on the disclosure of Barzilay.
With respect to the second argument, the term pointed to by Applicant, namely “long-lasting release of the insulin,” is not defined anywhere in the present application and doe not point to any particular release profile that would differentiate the claimed composition from the prior art.  Therefore any entrapment of the insulin in a particular encapsulated dosage form would be expected to somehow modify its release, falling within the scope of the claims, especially in view of paragraph 21 or Barzilay which does in fact mention controlled release of a heat sensitive encapsulant as a use of the disclosed invention.  For these reasons the rejection is deemed proper and maintained.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/20/2022